 In the Matter of THE PHILIPCAREYMANUFACTURING COMPANYandINTERNATIONAL BROTHERHOOD OF PAPER MAKERS,A. F. OF L., MILL-CREEK VALLEY LOCAL NO. 502Case No. 9-R-1844.-Decided July 1, 1946Taft, Stettinius & Hollister,byMr. J. Mack Swigert,of Cincinnati,Ohio, for the Company.Mr. L. Janney,of Cincinnati, Ohio, andMr. M. M. Keniston,ofRoselawn, Ohio, for the Union.Mr. Melvin J. Welles,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of PaperMakers, A. F. of L., Millcreek Valley Local No. 502, herein calledthe Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of The Philip Carey Manu-facturing Company, Lockland, Ohio, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Allen Sinsheimer, Jr., Trial Examiner.Thehearing was held at Cincinnati, Ohio, on April 12, 17, and 30, 1946.The Company and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the hearing, the Com-pany moved to dismiss the petition on the following grounds: (a) theBoard lacks jurisdiction because the supervisors whom the Union seeksto include in the unit are not employees within the meaning of the Act;(b) the Union failed to show that it represents a substantial numberof employees in the alleged appropriate unit because the designationcards it submitted are more than 1 year old and in any event run toits International; and (c) no bargaining unit of supervisory employeesisappropriate.The Trial Examiner referred this motion to the69 N L. R B., No. 22.224 THE PHILIP CAREY MANUFACTURING COMPANY225Board.For reasons stated hereinafter, the motion is hereby denied.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Philip Carey Manufacturing Company is an Ohio corporationwith its principal office and place of business in Lockland, Ohio.TheCompany operates plants at Plymouth Meeting, Pennsylvania; Ham-ilton, Franklin, Middletown, and Lockland, Ohio; Perth Amboy, NewJersey; and in Canada.Only the Company's Lockland, Ohio, plantis involved in this present proceeding.At the Lockland plant, the Company is engaged in the manufactureof asphalt and asbestos building products. Its annual purchases ofraw materials are of a value in excess of $100,000, of which approxi-mately 75 percent is shipped to the Lockland plant from points outsidethe State of Ohio.Finished products manufactured at the Locklandplant exceed $150,000 in value annually, and approximately 75 percentof these products is shipped to points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Paper Makers, Millcreek Valley LocalNo. 502, is a labor organization affiliated with the American Federationof Labor, admitting only supervisory employees of the Company intomembership.'III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the collectivebargaining representative of any of its supervisory employees.The Company contends that the foremen involved herein are notemployees within the meaning of the Act.The arguments advancedin support of this position have been considered in a number of Boardand court decisions.Both the Board 2 and the courts 3 have found that1Although the Company contends to the contrary,it is clear from the record that theUnion is a labor organizationwithin themeaning of Section 2(5) of the Act.2Matterof So88Manufacturing Company,etat, 56 N. L. R.B. 348 ;Matter of PackardMotor Car Company,61 N. LR. B. 4, and 64N. L. R. B. 1212;Matter ofL. A. YoungSpring&Wire Corporation,65 N L. R B 298.aN. L. R. B. v. Armour and Co ,154 F (2d) 570 (C. C A 10);Jones &Laughlin SteelCorporationvNL. R. B, 146 F (2d) 833 (C C. A. 5) ; NL. R. B. v. Skinner dKennedyStationery Company,113 F. (2d) 667 (C. C A 8).701592-47-vol. 69-16 226DECISIONSOF NATIONAL LABORRELATIONS BOARDa foreman is an employee within the meaning of the Act in relation tohis employer.Accordingly, we find that the foremen in the presentproceeding are employees within the meaning of Section 2 (3) ofthe Act.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees'of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all supervisory employees of the rankof general foreman and below, including the master mechanic, thechief inspector, night head inspectors, checkers or roust foremen,senior foremen, junior foremen, maintenance foremen, the switch-ing foreman, the trucking foreman, and still men, but excluding divi-sion superintendents and persons of similar or higher rank, the qual-ity production manager, the power plant engineer, and operating en-gineers.The Company contends that no unit of supervisory em-ployees is appropriate, taking no position with respect to the com-position of the unit.The Company argues further that the Unionmay not be certified as the representative of the Company's super-visory employees because its sister local 5 already represents the pro-duction and maintenance employees.The Board has considered the contention that no unit of super-visory employees is appropriate, and a majority of the Board hasconcluded," as it does here, that foremen are employees within themeaning of Section 2 (3) of the Act and are, as employees, entitled4The Field Examiner reportedthat the Unionsubmitted 36 authorization cards andthat there are approximately 45 employees in the alleged appropriate unit. The cards weredated as follows :March 1945.-28April 1945-6May 1945-2One of the grounds upon which the Company moved to dismiss the petition was the factthat a majority of the authorization cards are dated more than a year prior to the petition.But we haveheld that authorization cards are required to provideprima facieevidence ofrepresentation in the appropriate unit to enable the Board to determine whether the peti-tioner has sufficient interest to warrant an investigation by the Board, and that theirauthenticity is not a matter for challenge.SeeMatter of The Dayton Malleable IronCompany,66 N. L.R. B. 501, and cases cited therein.The Companyalso contends that the Union may not rely upon these cards as evidenceof interest among the employees it seeks to represent because the cards designate its Inter-national.Since the International chartered the Union for the purpose of enabling theemployeesinvolvedherein to be represented by a separate local, we find no merit in thiscontention.6Local 321.aMatter of L A Young Spring&Wire Corporation,supra; Matter of Packard MotorCar Company,supra. THE PHILIPCAREY MANUFACTURING COMPANY227to be represented in some unit for the purposes of collective bar-gaining.We find no merit in this contention. The Board has alsoconsidered the contention that a local union may not represent thesupervisory employees when a sister local already represents thenon-supervisory employees of the same employer, and it has beendetermined 7 that employees have an unrestricted choice in their se-lection of a bargaining representative.We, therefore, reject theCompany's contention in this respect.We find that all supervisory employees of the rank of general fore-man and below at the Company's Lockland, Ohio, plant, includingthe master mechanic, the chief inspector, night head inspectors, check-ers, or roust foremen, senior foremen, junior foremen, maintenanceforemen, the switching foreman, and the trucking foreman' butexcluding division superintendents and persons of similar or higherrank,' the quality production manager, the power plant engineer, op-erating engineers and still men,10 constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3,as amended, it isherebyDIRECTEDthat, as part of the investigationto ascertain Iepresenta-tives for the purposes of collective bargaining with The Philip Carey'Matter of Jones & LaughlinSteel Corporation,Vesta-Shannoptn Coal Division,66N. L. R. B.386.See Matter of The Curtis Bay Towing Company of Pennsylvania,et al.,66 N. L.R. B. 1152,8It is clear from the record that the foregoing classifications are supervisory within themeaning ofthe Board's customary definition.9 Among the exclusions are the plant engineer and the chief engineer,who are concededby both the Company andthe Unionto be similar in status to division superintendents inthe supervisoryhierarchyioAlthough the Union seeks to include the still men, testimony adduced at the hearingrevealsthat they have no authorityto recommend discharge or discipline,and that theirvacation and sick leaveprivilegesare similar to those of the non-supervisory employees.Since thel are not supervisory employees within themeaning of the Board's usual definition.we aie excludingthem from the appropriate unit. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDManufacturing Company,Lockland,Ohio,an election by secret ballotshall be conducted as early as possible,but not later thanthirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board,and sub-ject to Article III, Sections 10 and 11,of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation, ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by International Brotherhood of Paper Makers, A. F. of L.,MillcreekValleyLocalNo. 502, for the purposes of collectivebargaining.MR. GERARD D. REILLY, dissenting :For the reasons stated in my dissenting opinions inMatter ofPackard Motor Car Company,61 N. L. R. B. 4, andMatter of Jones &Laughlin Steel Corporation,66 N. L.R. B. 386,I am constrained todissent from the majority opinion in this case.